Order of the Supreme Court, Suffolk County, dated April 27, 1967, which granted defendants’ motion to dismiss the complaint, reversed, on the law, with $30 costs and disbursements, and motion denied. The time to answer the complaint is extended until 20 days after entry of the order hereon. In our opinion, the complaint sufficiently alleges causes of action for malicious prosecution and for abuse of process (Pagliarulo v. Pagliarulo, 30 A D 2d 840). Christ, Acting P. J., Brennan, Rabin, Hopkins and Martuscello, JJ., concur.